Case 4:19-cv-02806 Document1 Filed on 07/30/19 in TXS of

ett Jorraloree

 

Hale fe Mogan &
Apres Hist, etal ee Righto @ ( aputwination

Latich ple an a ft fo 1 a a

”
A) Wi. f
Pa: Ct MiG od —S Lb.
ne “Cone dlaesic | L NEGA L LY te Wik=
LY v4 VA D Y UZ 4] a ¥t0411 a AS

4 im TAS, de ML
aL Half ies Hata Kole of Vucnit 4
LLL LMA Anam re tA

. mad { pf ae a iin
/

 

 
    

iA
f
REA IGM “ye on) THON.
uw 4 ,
a,
Lilt
6

 

   
    
       
  

 

 

 

£CY] Vad kK ox A Loy
riatty Ove ) uring AL) Ek Socvd; [ Ledrivrare
ACn oh Manriahesr ont elationd bin Deyvih
Ain af drecMeowns wf Aer Lefes Meauing
Dofrivine’ Ae Ones L
Gh Lin. egret hese J of flex Ula nraniteces Drdle
Vp Vit The Aizte Rau/" eniviow Ql
Ley lisied c al Gt Mie S eL Op Me

 

Ot Tee Uo at Ion
lig LALA} 15 Delivinn the Doings ARAL Q J eS

pe ert

 

77.
——— eT OU
ALY ~*~ —

Case 4:19-cv-02806 Document1 Filed on 07/30/19 in TXSD Page 2 of 3

2

 

 

 

 

 

+
) Shatteny toa
. 4
ALL
a ’ g .
‘ ,
t # 7
.
« Z U

~
™

 
 
   

 

 

“i 34/ © =A . :
gud th herbie
= is 10 + 4p

 

Lhttr, tm NO emg

{/
rEL\ » dj Lene

 

/
te QO Lacwi2s.
cher Lhe) fou) ben! dare Yee”
LAG! OLfr SQA Le . ~ “SG
LLL, 4 }

 

*
LanNALAL

BAC, a CLL af 2

 

 

 
 

ment 1 Filed on 07/30/19 in visof pshibet (3)

bet. on Meson Ura bility ci (Upiati,
MW ‘a let ually Lb bead
Clarte YL Me they babe yah mo
Ned the Cly of ppasion Altel Me nicipuibics

Goutrunent MUM the Sate Fouinmert 0
(Solon Jovem 9 Over hee thew!
ab ah thoy pore a Livng Mothoc
fA f/ nay al the Courts wll gout
‘hy Poke, gL ofthat neh
(ablars, 00 ornogy Vuk pots +
